        21-50484-cag Doc#8 Filed 04/28/21 Entered 04/28/21 10:06:00 Main Document Pg 1 of 1


                                                  United States Bankruptcy Court
                                                       Western District of Texas

In re    GDC Technics, LLC                                                                        Case No.               21-50484
                                                                         Debtor(s)                Chapter                    11



                                       CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or recusal, the
undersigned counsel for                GDC Technics, LLC                    in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of the
corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

Oriole Aviation, LLC; Oriole Capital Group LLC; Mazav Management LLC; GDC Investco LP



❑   None [Check if applicable]




             04/28/2021                                           /s/ Jason M. Rudd
Date                                             Jason M. Rudd
                                                 Signature of Attorney or Litigant
                                                 Counsel for         GDC Technics, LLC
                                                 Bar Number: 24028786
                                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Ave Suite 500
                                                 Dallas, TX 75204
                                                 Phone: (214) 420-4671
                                                 Email: jason.rudd@wickphillips.com




                                                                         1
